Exhibit 10.3.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Amendment”) amends the
Employment Agreement between Cowlitz Bancorporation, Cowlitz Bank, and Ernie
Ballou dated January 13, 2003 as amended by that certain Amendment to Employment
Agreement dated October 26, 2005 (together, the “Agreement”). This Amendment is
effective December 17, 2008.

1. Section 4(b) of the Agreement is hereby amended in its entirety to read as
follows:

 

  “(b) Good Reason. For the purposes of this Agreement, ‘Good Reason’ for
Executive’s resignation will exist if

 

  (i) Without the written consent of Executive, any one or more of the following
occurs: (A) a material diminution of Executive’s base compensation; (B) a change
of 20 or more miles in, or a change to a location in the State of Oregon as, the
principal geographic location at which Executive must perform services for
Cowlitz, which Executive and Cowlitz agree is a material breach of this
Agreement; (C) a material diminution in the Executive’s authority, duties or
responsibilities; (D) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that Executive report to a corporate officer or employee
instead of reporting directly to the Board of Directors; (E) a material
diminution in the budget over which the Executive retains authority; or (F) any
other action or inaction by Cowlitz that constitutes a material breach of this
Agreement;

 

  (ii) Executive provides notice to Cowlitz of the existence of the condition
within 90 days of the initial existence of the condition;

 

  (iii) Cowlitz has 30 days following receipt of such notice to remedy the
condition and fails to do so; and

 

  (iv) Executive resigns within twelve months of such event occurring.”

2. Section 4(c) of the Agreement is hereby amended in its entirety to read as
follows:

 

  “(c) Disability. For the purposes of this Agreement, ‘Disability’ means
(i) Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Cowlitz employees. For
so long as Executive receives short-term disability benefits, Cowlitz shall be
relieved of its obligation to pay any cash compensation provided in Section 3(a)
and (c) of this Agreement for so long as such disability benefits are being paid
to Executive.”

 

- 1 -



--------------------------------------------------------------------------------

3. Section 4(d) of the Agreement is hereby amended in its entirety to read as
follows:

 

  “(d) Change in Control. For purposes of this Agreement, a ‘Change in Control’
shall be deemed to have occurred on the date that a “change in the ownership,”
“a change in the effective control,” or “a change in the ownership of a
substantial portion of the assets” (as those terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations promulgated under the
Internal Revenue Code of 1986, as amended) of Cowlitz occurs and includes:

 

  (i) the date on which any one person, or more than one person acting as a
group (as set forth in Section 1.409A-3(i)(5) of the Treasury Regulations),
acquires ownership of stock of Cowlitz that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of Cowlitz;

 

  (ii) the date on which Cowlitz merges or consolidates with another entity and
as a result less than 50% of the total fair market value or total voting power
of the stock of the resulting entity immediately after the merger or
consolidation is held by any one person, or more than one person acting as a
group, who were the holders of Cowlitz’s voting securities immediately before
the merger or consolidation;

 

  (iii) the date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
Cowlitz possessing 30% or more of the total voting power of the stock of
Cowlitz;

 

  (iv) the date on which a majority of members of Cowlitz’ Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of Cowlitz’s board of directors
before the date of the appointment or election; or

 

  (v) the date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from Cowlitz
that have a total gross fair market value (the value of the assets of Cowlitz,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets) equal to or more than 40% of the total
gross fair market value of all of the assets of Cowlitz immediately before such
acquisition or acquisitions.”

4. Section 7(a) and Section 8 are hereby amended to revise the timing of the
lump sum cash Change in Control Benefit payment and lump sum Walk-Away Right
Benefit, respectively, from “within 60 days” of Employee’s termination to “upon
termination.”

5. Section 18 of the Agreement is hereby amended in its entirety to read as
follows:

“18. Attorneys’ Fees; Indemnification; Damages. Cowlitz shall indemnify, hold
harmless and defend Executive against (i) any tax penalties or increased tax
liability of Executive due to Cowlitz’s failure to comply with the terms of this
Agreement or breach of this Agreement, and (ii) costs, including legal fees and
expenses, incurred by Executive in connection with or arising out of any action,
suit or proceeding (including any tax controversy) in which Executive may be
involved, as a result of Executive’s efforts, in good faith, to defend or
enforce the terms of this Agreement. For purposes of this Agreement, any
settlement agreement that provides for payment of any amounts in settlement of
Cowlitz’s obligations hereunder shall be conclusive

 

- 2 -



--------------------------------------------------------------------------------

evidence of Executive’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise. Cowlitz’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Cowlitz may have against Executive or others. In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment. Unless it is determined that Executive has acted in
bad faith, Cowlitz shall pay as incurred, to the full extent permitted by law,
all legal fees and expenses that Executive may reasonably incur as a result of
or in connection with his consultation with legal counsel or arising out of any
action, suit, proceeding, tax controversy or contest (regardless of the outcome
thereof) by Cowlitz, Executive or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment (except a six-month delay required
under Section 23 of this Agreement, which shall bear interest as set forth
therein), all payments due and outstanding shall bear interest at the rate of
1 1/2% per month until such payment is made.

6. Section 21 of the Agreement is hereby amended in its entirety to read as
follows:

“21. Regulatory Matters. Notwithstanding any other provision in this Agreement,
Executive shall not be entitled to any benefit provided for herein to the extent
that the payment of such benefit would be prohibited or restricted by (i) the
applicable provisions of the Emergency Economic Stabilization Act of 2008, if
any, and its implementing regulations and guidelines, (ii) the provisions of
Part 359 of the regulations of the Federal Deposit Insurance Corporation, as
they may be amended from time to time, or (iii) any other applicable statute or
regulation. If any such payment is so prohibited or restricted, Cowlitz and its
successors and assigns shall use its best efforts to secure the consent of the
appropriate regulatory agencies to make such payment in the highest amount
permissible, up to the amount provided for in this Agreement. Upon removal of
any prohibition or restriction on payment of benefits, Cowlitz or its successor
or assign shall immediately pay all amounts due to Executive pursuant to this
Agreement together with interest on the amounts owed accrued at the rate of
Prime plus 2% per annum.”

7. The following is added to the Agreement as Section 23:

“23. 409A.

23.1 For purposes of this Agreement, the term termination or resignation means a
termination of employment that meets the definition of “separation of service”
as defined in Section 409A of the Internal Revenue Code and regulations
promulgated thereunder.

23.2 Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Executive’s “separation of service” with Cowlitz, he or she is a
“specified employee” and one or more of the payments or benefits received or to
be received by Executive pursuant to this Agreement would constitute an item of
“deferred compensation” subject to Section 409A of the Internal Revenue Code and
regulations promulgated thereunder, no such payment or benefit will be provided
under this Agreement until the earlier of: (a) the date that is six (6) months
following Executive’s termination of employment with Cowlitz or (b) the
Executive’s death, unless the payment or distribution is exempt from the
application of Section 409A. The terms

 

- 3 -



--------------------------------------------------------------------------------

“separation of service,” “specified employee,” and “deferred compensation” have
the meanings set forth in Section 409A of the Internal Revenue Code and
regulations promulgated thereunder. In the event any of Executive’s benefits
that are paid in installments under this Agreement are subject to the six-month
delay set forth in this Section 23, the first installment payment shall be made
on the first business day of the seventh month following termination of
employment and shall equal the aggregate installment payments Executive would
have received during the first six months plus the payment Executive is
otherwise entitled to receive for the seventh month plus interest for the period
of any such delay calculated using the six month Treasury bill rate in effect on
the date on which the payment is delayed pursuant to this Section and compounded
daily. If the conditions of the severance exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) (or any successor Regulation thereto) are satisfied,
payment of benefits shall not be delayed for six (6) months following
termination of employment to the extent permitted under the severance
exception.”

8. Except as specifically set forth herein, the Agreement as previously executed
shall continue in full force and effect as written. The parties acknowledge that
the intent of this Amendment is to amend the Agreement to comply, to the extent
required, with certain provisions of Internal Revenue Code Section 409A and
regulations promulgated thereunder and to add the provisions set forth herein;
provided, however, the parties do not intend to amend the calculation of the
benefits provided in the Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the effective date stated above.

 

EMPLOYEE     COWLITZ BANCORPORATION /S/ Ernie Ballou     By:   /S/ Richard J.
Fitzpatrick Ernie Ballou       Richard J. Fitzpatrick       Chief Executive
Officer and President     COWLITZ BANK     By:   /S/ Richard J. Fitzpatrick    
  Richard J. Fitzpatrick       Chief Executive Officer and President

 

- 4 -



--------------------------------------------------------------------------------

ADDENDUM A

Example of Change in Control Payment

If a change in control had been announced or occurred prior to December 31, 2007
and termination occurred as of December 31, 2007, pursuant to Section 7(a),
Executive would have received the following, subject to 280G cutback, if any, in
the form of a cash lump sum payment:

24 months base salary (based on highest annual base salary of $191,711 in two
years preceding (2007))

= $383,422

2* $82,162 (highest annual performance bonus within past two years (2006))

= $164,324

Total = $547,746

[NOTE: does not include the benefits set forth in 7(a)(iii)—continued insurance;
7(a)(iv)—continued use of automobile and auto insurance reimbursement; or
7(a)(v)—stock option vesting]

 

- 5 -